IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 973 MAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
CARL WILLIAM SACHETTE,                        :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 4th day of August 2016, the Petition for Allowance of Appeal is

GRANTED LIMITED TO the issue set forth below.               Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      (1)    Assuming arguendo the trial record supports the verdict for
             unlawful contact with a minor, is the 25 to 50 year sentence
             otherwise unconstitutional?

      This matter is consolidated with Commonwealth v. Bragg, 67 EAL 2016 and

Commonwealth v. Macklin, 288 MAL 2015 for oral argument.

      Justice Wecht did not participate in the consideration or decision of this matter.